Citation Nr: 1227800	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  His awards include the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of whether the March 1990 rating decision which denied entitlement to service connection for a seizure disorder was based on clear and unmistakable error (CUE) has been raised by the record, specifically by the June 2012 statement from the Veteran's representative.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied in an unappealed March 1990 rating decision.

2.  A November 2004 rating decision declined to reopen the previously-denied claim of entitlement to service connection for a seizure disorder/epilepsy, claimed as secondary to a GSW of the head and scalp; the Veteran did not appeal.

3.  Evidence received since the November 2004 decision is cumulative or redundant of the evidence previously of record or does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in December 2007, prior to the April 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records (STRs) and pertinent post-service medical records have been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for a seizure disorder in a March 1990 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  The Veteran did not appeal the denial.  In an April 2004 rating decision, the RO characterized the seizure disorder as a seizure disorder/epilepsy and declined to reopen the Veteran's previously-denied claim.  The Veteran was notified of the denial by a letter dated in May 2004.  The Veteran did not appeal the denial.  The RO most recently declined to reopen the Veteran's previously-denied claim of entitlement to service connection for a seizure disorder/epilepsy in a November 2004 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  The Veteran did not appeal the denial.

The basis for the denial in March 1990 was that there was no seizure disorder shown in active service or within one year of separation from active duty.  The RO also found that it would be speculative to conclude that the Veteran's seizure disorder, which began in 1977, was related to the 1968 GSW of the scalp.  The basis for the April 2004 denial was that there was no new and material evidence submitted showing a relationship between the Veteran's active service and his diagnosis or any evidence that his seizure disorder/epilepsy was either incurred in or aggravated active service.  The basis for the November 2004 denial was that there was no new and material evidence submitted showing a relationship between his active service and his diagnosis or any evidence that his seizure disorder/epilepsy was either incurred in or aggravated by active service or secondary to a GSW or scalp wound.

Evidence of record at the time of the November 2004 rating decision, as relevant to the question of the etiology of the Veteran's neurological disorder, was as follows: (1) STRs showing treatment for a GSW of the head in 1968, (2) a January 1980 VA psychiatric examination report that reflects a diagnosis of seizure disorder, by history, and the examiner's opinion that "it is impossible to determine whether or not his seizures are secondary to his head injuries while in Vietnam, although this seems unlikely consideration," (3) a December 1979 VA neurological examination report which reflects that the diagnoses included a GSW of the scalp, by history, remote and seizure disorder, by history, and the examiner's opinion that, "it is quite possible that he has a true seizure disorder, and it is speculated whether or not this condition is at all related to the [in-service] head injury," (4) a November 2003 VA PTSD examination report that reflects a diagnosis of epilepsy, variety undetermined, (5) private treatment records dated from May 1977 to September 1989 which reflect a diagnosis of a history of seizure disorder secondary to a GSW, a July 1989 report which states that during service the Veteran was struck with a bullet and suffered a brain injury in his left parietal region and later developed a posttraumatic seizure disorder in 1977, and a June 1989 report which states that the Veteran took Tegretol for a seizure disorder secondary to head trauma that occurred in 1968, (6) VA treatment records dated from March 1991 to April 2004 that include a March 1992 report which reflects an assessment of, "seizure disorder presumed secondary to old head trauma," and (7) statements from the Veteran indicating his belief that his seizures are attributable to an event during service.

Evidence received since the November 2004 rating decision consists of the following: (1) VA treatment records which show treatment of a post-traumatic seizure disorder, and (2) additional statements from the Veteran asserting entitlement to the benefits sought.  The evidence added to the record does not include any evidence, other than the Veteran's own assertions, that the claimed neurological disorder is etiologically related to the Veteran's military service.

The Board notes that while the Veteran has alleged that he has a seizure disorder related to a GSW of the head during service, in a May 2008 notice of disagreement and November 2008 substantive appeal, he asserted that his neurological disorder is also related to an additional in-service head injury from a hook that fell out of a helicopter and landed on his head.  However, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Pelegrini, 18 Vet. App. 112, 125-26; Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Moreover, as a lay person, the Veteran is not competent to render an opinion requiring medical expertise, such as an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his statements attributing his neurological disorder to additional head injury from a fallen hook while new, are not material.

On review of the other evidence above, the Board finds that the evidence received since November 2004 is not material to the claim.  Nothing in the other evidence added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's neurological disorder (claimed as a seizure disorder/epilepsy) is attributable to an event, injury, or disease during service.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.  Basically, the other evidence added to the record is merely cumulative of the evidence of record at the time of the November 2004 rating decision.

The Board has considered the case in light of Shade, 24 Vet. App. 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since November 2004 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a seizure disorder has not been received.

							(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a seizure disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


